DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein inter alia a method for controlling charging of a high-voltage power grid structure of a vehicle, comprising: measuring, by a charging controller, a battery voltage of the vehicle and transmitting the measured voltage to a first charger; matching an output voltage of the first charger with the voltage transmitted from the charging controller and providing the matching of the voltage to the charging controller via communication between the charging controller and the first charging port to which the first charger is coupled; performing, by the charging controller, charging of the vehicle by connecting a high- voltage relay to be connected to a first charging port to which the first charger is coupled; and repeating, while the vehicle is being charged, the method between the charging controller and the second charger by connecting to a second charging port, wherein a second charger is coupled to the second charging port and the second charging port is  connected in parallel to the first charging port in parallel.
Regarding claims 2 – 4, the claims are dependent upon claim 1 and are therefore allowable
Regarding claim 5, the prior art does not teach or suggest the combination of wherein, inter alia, a method for controlling charging of a high-voltage power grid structure of a vehicle, comprising:
measuring, by a charging controller, a battery voltage of the vehicle and transmitting the measured voltage to a first charger; performing, by the charging controller, charging of the vehicle by connecting a high-voltage relay to be connected to a first charging port to which the first charger is coupled; matching 
6.	Regarding claims 6 – 8, the claims are dependent upon claim 5.
7.	Regarding claim 9, the prior art does not teach or suggest the combination or wherein, inter alia, an apparatus for controlling charging of a high-voltage power grid structure of a vehicle through multiple charging ports, comprising: a first high-voltage charging relay connected in series to a first charging port; a second high-voltage charging relay connected in series to a second charging port; and an N-th high-voltage charging relay connected in series to an N-th charging port, wherein the first high-voltage charging relay, the second high-voltage charging relay, and the N-th high-voltage charging relay are connected in parallel and connected in series to nodes to which multiple high-voltage battery packs are connected in parallel.
8.	Regarding claims 10 - 15, the claims are dependent upon claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seaman; Aden et al.	US 9099866
MEITINGER; Karl-Heinz et al.	US 20170305289
KOH; Kwang-Soo et al.	US 20170305284
SUGENO; Naoyuki et al.	US 20170207637
Nagakura; Hayato et al.	US 20170274784.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859